925 F.2d 490
288 U.S.App.D.C. 259
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.T. Carlton RICHARDSON, Appellant,v.Roosevelt JONES, et al.
No. 90-7049.
United States Court of Appeals, District of Columbia Circuit.
Jan. 11, 1991.Rehearing Denied March 28, 1991.

Before WALD, Chief Judge, and MIKVA and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, the response thereto, the motion for summary reversal, and the response thereto, it is


2
ORDERED that the motion to dismiss be granted as to the appeal from the January 31, 1990 order.  Richardson's notice of appeal as to the January 31, 1990 order was untimely and that order is not before the court for review.    See Moy v. Howard University, 843 F.2d 1504, 1505 (D.C.Cir.1988);  Lepkowski v. United States Department of Treasury, 804 F.2d 1310, 1312 n. 2 (D.C.Cir.1986);  Fed.R.App.P.Rule 4(a);  see also Cooter & Gell v. Hartmarx Corp., 110 S.Ct. 2447, 2456 (1990);  Budinich v. Becton Dickinson & Co., 486 U.S. 196, 202 (1987).


3
The motion is denied, however, as to the appeal from the March 8, 1990 order.  Richardson's April 6, 1990 notice of appeal was timely filed.  It is


4
FURTHER ORDERED that the motion for summary reversal be denied.  Richardson's motion for summary reversal challenges only the merits of the underlying January 31, 1990 order which is not before the court.  Richardson does not challenge the merits of the district court's order denying reconsideration or the amount of the attorneys' fees granted as sanctions.  It is


5
FURTHER ORDERED, on the court's own motion, that the district court's order of March 8, 1990 be summarily affirmed.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  The district court did not abuse its discretion in denying reconsideration and setting the amount of attorneys' fees as a sanction.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.